362 F.2d 357
UNITED STATES of America, Plaintiff-Appellee,v.Carless Russell BARNHILL, Defendant-Appellant.
No. 16687.
United States Court of Appeals Sixth Circuit.
June 24, 1966.

Walter C. Pope, Jr., Memphis, Tenn., Sam E. Wallace, James H. Bateman, Nashville, Tenn., on brief, for defendant-appellant.
Larimore Burton, Jr., Asst. U. S. Atty., Nashville, Tenn., Gilbert S. Merritt, Jr., U. S. Atty., Rollie L. Woodall, Asst. U. S. Atty., Nashville, Tenn., on brief, for plaintiff-appellee.
Before WEICK, Chief Judge, EDWARDS, Circuit Judge, and CECIL, Senior Circuit Judge.
PER CURIAM.


1
Appellant was convicted by a jury in the District Court on five counts of an indictment charging him with transferring and selling, on two different days, fifty gallons of non-taxpaid whiskey, and with carrying on the business of a retail dealer in liquors without paying the special tax thereon required by law. He was sentenced to two years' imprisonment.


2
Appellant raises only one question in his appeal. He contends that the Government should have offered in evidence the cans and jars containing the whiskey, or at least samples of the liquid, which he claims was the best evidence.


3
The Government did offer the testimony of its special investigator to the effect that the liquid contained in the cans and jars was whiskey. No objection was made by Barnhill to the reception of this evidence.


4
The whiskey was destroyed shortly after the arrest and the jars and containers were returned to Barnhill. No contention was made by Barnhill at the trial that the liquid was not whiskey.


5
In our judgment the evidence was adequate to support the conviction. Burney v. United States, 339 F.2d 91 (5th Cir. 1964); Chandler v. United States, 318 F.2d 356 (10th Cir. 1963).


6
Affirmed.